UNITED STATES DISTRICT COURT [EP ROMY |
SOUTHERN DISTRICT OF NEW YORK 5S OOLUIMENT

Plaintif, : : Dla] G

ZIARE CORWELL,

Vv.
WESTCHESTER COUNTY; ASSISTANT : ORDER
WARDEN LAFONDA SPAULDING; :

OFFICER ADAMES; OFFICER BELTRAN; ; 19 CV 3049 (VB)
OFFICER CARDILLO; OFFICER COZIER; :
SERGEANT DAVIS; CORRECTIONAL
OFFICER MELENDEZ; and
CORRECTIONAL OFFICER SCHILLIRO,
Defendants.

On December 2, 2019, defendants moved to dismiss plaintiff's amended complaint, and
mailed to plaintiff, who is proceeding pro se and in forma pauperis, copies of the motion and
supporting documents. (Docs. ##23-24).

Accordingly, plaintiffs opposition to the motion was due December 19, 2019. See Fed.
R. Civ. P. 6(d); Local Civil Rule 6.1(b).

To date, plaintiff has failed to oppose the motion or seek an extension of time to do so.

Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to January 17, 2020, plaintiffs time to oppose the motion
to dismiss. If plaintiff fails to respond to the motion by January 17, 2020, the motion will be
deemed fully submitted and unopposed.

Defendants’ reply, if any, is due January 24, 2020.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 27, 2019
White Plains, NY

SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 
